Citation Nr: 0640176	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-01 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The case was later transferred to 
the RO in Roanoke, Virginia.

The veteran presented testimony at a Board Central Office 
hearing chaired by the undersigned Veterans Law Judge in June 
2005.  A transcript of the hearing is associated with the 
veteran's claims folders.


FINDINGS OF FACT

1.  A May 1987 Board decision denied the appellant's claim of 
entitlement to service connection for a psychiatric disorder.

2.  Evidence received since the May 1987 Board decision does 
not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a psychiatric 
disorder.


CONCLUSIONS OF LAW

1.  The Board's May 1987 decision, denying entitlement to 
service connection for a psychiatric disorder is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for a psychiatric disorder 
has not been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2003 and 
later in the December 2004 statement of the case fulfills the 
provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal.   The claim was thereafter readjudicated in the 
January 2005 supplemental statement of the case.  The failure 
to provide notice of the type of evidence necessary to 
establish a disability rating and an earlier effective date 
for a grant of service connection for a psychiatric disorder 
is harmless because new and material evidence has not been 
submitted to reopen the veteran's claim.  Hence, it was 
harmless error to fail to provide notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability in question.   Hence, any 
questions regarding what effective date is warranted are 
moot.

In addition, the October 2003 letter and December 2004 
statement of the case addressed the specific information and 
evidence necessary to reopen the claim for service 
connection, and adequately informed him of the specific basis 
for the prior denial of his claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006) (in claim to reopen a previously denied 
claim for service connection, 38 U.S.C.A. § 5103(a) requires 
that VA issue a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, as well as Social Security 
Administration records, the veteran has been afforded a Board 
Central Office hearing, and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim.

II.  New and material evidence

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  However, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
 New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996). If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id. 
 Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.

The Court has held that the Board is required to review all 
of the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection for a psychiatric disorder was denied in a 
May 1987 Board decision.  The veteran thereafter filed a 
claim to reopen his claim for service connection for a 
psychiatric disorder in July 2003.  By a rating decision 
dated May 2004, the RO denied the veteran's request to reopen 
his claim because the veteran had not submitted new and 
material evidence.

Evidence of record at the time of the May 1987 Board decision 
included:

Service medical records which are negative for any 
complaints, manifestations, or treatment referable to a 
psychiatric disorder.  

The separation examination report was negative for any 
pertinent abnormality or defect.  On the report of medical 
history, the veteran answered in the negative the questions 
whether he had, then or in the past, depression or excessive 
worry and nervous trouble of any sort.

Evidence received after the May 1987 Board decision included:

Social Security Administration records show that the veteran 
began receiving benefits in 1991, and was judged disabled 
from October 1984.  Social Security records show that the 
veteran was hospitalized in November 1984 by the State of 
Tennessee Department of Mental Health.  He was diagnosed with 
schizophreniform disorder, psychotic type, at that time.  

He was hospitalized in December 1984, April 1985, and June 
1985 at the VA Medical Center in Hampton, Virginia.  The 
diagnoses were manic bipolar disorder, with psychotic 
features; psychotic depression, and schizophreniform 
disorder.  

The veteran was hospitalized at Eastern State Hospital 
between May 1987 and June 1988 for paranoid schizophrenia.  
The veteran was subsequently treated for schizoaffective 
disorder at Hampton-Newport News Community Services Board.  

VA medical records dated 2002 to 2004 shows a diagnosis of 
schizophreniform disorder, schizoaffective disorder,  as well 
as cocaine, alcohol, and marijuana dependence.

At his June 2005 Board hearing, the veteran testified that he 
was separated from service because he was experiencing stress 
and depression.  He indicated he went to see a psychiatrist 
prior to his discharge who diagnosed him with depression.  He 
testified that after separation from service he first sought 
treatment for at the Mental Health Hospital in Tennessee in 
1984.  The veteran testified that he had been treated by a 
physician at the VAMC since 1984 who told him that his 
psychiatric disorder was due to his military service.  The 
record was held open for 60 days so the veteran could submit 
a nexus statement.  No such opinion was received.  

There is no additional medical evidence since the May 1987 
Board decision concerning the veteran's psychiatric disorder 
showing a nexus to service.  The evidence received after the 
May 1987 Board decision shows that the veteran was diagnosed 
with a schizophreniform disorder, psychotic type in 1984 and 
has been treated for variously diagnosed psychiatric 
disorders since.  This evidence does not raise a reasonable 
possibility of substantiating the claim.  What was missing at 
the time of the May 1987 Board decision and what is missing 
now, is medical evidence linking the veteran's current 
psychiatric disorder to his active duty service.

While the statements of the veteran which express his beliefs 
that his claimed disability began during service is 
acknowledged, to the extent that he is attempting to present 
argument regarding etiology or medical causation of disease 
or illnesses, he is not competent since it has not been shown 
that he has the necessary medical skills and training to 
offer opinions on such medical questions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  The veteran's 
contentions in this regard were previously of record and his 
current contentions, being essentially the same, are not new 
and material to his claim.


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for a 
psychiatric disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


